Citation Nr: 0730460	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  04-42 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Layton, Law Clerk


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1965 to November 1967, including a tour of duty in 
the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The persuasive evidence of record demonstrates the 
veteran's type II diabetes mellitus was not incurred as a 
result of herbicide exposure during service nor as a result 
of any other established event, injury, or disease in service 
or within a year following separation from service.


CONCLUSION OF LAW

Diabetes mellitus, type II, was not incurred in or aggravated 
by active service, nor may diabetes mellitus be so presumed.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in May 2004.  That letter notified the 
veteran of VA's responsibilities in obtaining information to 
assist in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that he send in any evidence in his 
possession that would support his claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  The notice requirements 
pertinent to the issue addressed in this decision have been 
met and all identified and authorized records relevant to the 
matter have been requested or obtained.  Because of the 
decision in this case any deficiency in the initial notice to 
the veteran of the duty to notify and duty to assist in 
claims involving a disability rating and an effective date 
for the award of benefits is harmless error.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Factual Background

In this case, the veteran's DD Form 214 shows receipt of the 
Vietnam Campaign Medal and the Vietnam Service Medal, 
indicative of service in Vietnam.  Service medical records 
are negative for complaint, diagnosis, or treatment for 
diabetes mellitus or membranous nephropathy.  The separation 
physical examination included laboratory testing, which was 
negative for sugar in the urine

In his original claim for service connection for diabetes 
mellitus and "holes in the kidneys", received in April 
2004, the veteran reported that his diabetes mellitus was 
first manifest in April 2004, which is over 32 years after 
service.

A private medical record dated July 2003 included a diagnosis 
of membranous nephropathy with nephritic range proteinuria.  
The examiner described the natural course of membranous 
nephropathy and discussed the options for treatment with the 
veteran.  It was noted that the potential adverse effects of 
the steroid Prednisone were explained, which included 
hyperglycemia, and that the veteran had accepted the risks of 
that treatment.

A December 2003 VA treatment note shows laboratory test 
findings of hyperglycemia probably secondary to Predisone.  
An April 2004 note included a diagnosis of diabetes mellitus, 
probably steroid induced.

A June 2004 VA examination report summarized the veteran's 
history of elevated lipids, nephritic syndrome, elevated 
blood glucose, and diabetes mellitus.  The examiner noted 
there was no evidence of diabetes mellitus until after the 
veteran was treated with very high doses of Prednisone for 
nephritic syndrome.  The diagnosis was steroid-induced 
diabetes mellitus, secondary to high-dose steroid therapy for 
nephritic syndrome, unknown pathologic type.  The examiner 
concluded that it was unlikely the veteran's diabetes 
mellitus was secondary to exposure to Agent Orange and that 
it was more likely it was secondary to and/or precipitated by 
high dose steroid therapy for nephritic syndrome.

Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including diabetes mellitus, become manifest to a 
degree of 10 percent within one year from date of termination 
of service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).

Certain disorders associated with herbicide agent exposure in 
service, including type II diabetes mellitus, may also be 
presumed service connected.  See 38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (e) (2007).  Veterans 
diagnosed with an enumerated disease who, during active 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
shall be presumed to have been exposed to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307 (2007).

Evidence which may be considered in rebuttal of service 
incurrence of a disease will be any evidence of a nature 
usually accepted as competent to indicate the time of 
existence or inception of disease, and medical judgment will 
be exercised in making determinations relative to the effect 
of intercurrent injury or disease.  The expression 
"affirmative evidence to the contrary'' will not be taken to 
require a conclusive showing, but such showing as would, in 
sound medical reasoning and in the consideration of all 
evidence of record, support a conclusion that the disease was 
not incurred in service.  38 C.F.R. § 3.307(d)(1) (2007)

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Analysis

Based upon the evidence of record, the Board finds the 
veteran's type II diabetes mellitus was not incurred as a 
result of herbicide exposure during service in the Republic 
of Vietnam nor as a result of any other established event, 
injury, or disease in service.  There is no doubt that the 
veteran served in Vietnam.  In the vast majority of cases, 
this fact coupled with the diagnosis of diabetes mellitus II, 
would result in granting service connection for diabetes 
mellitus II.  

However, it is evident that the veteran did not develop 
diabetes mellitus II as a result of herbicide exposure in 
Vietnam.  Statements from the veteran's attending physician 
at VA dated in December 2003 and April 2004, as well as the 
VA examining physician opinion following the June 2004 VA 
medical examination are in agreement that the veteran has 
developed diabetes mellitus II as a result of the used of 
prednisone, a steroid, to combat the effects of membranous 
nephropathy, a nonservice-connected disorder.  

As provided in 38 C.F.R. § 3.307(d), the Board may consider 
competent evidence which may rebut the presumption of service 
incurrence of a disease.  The requirement is that it be 
evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease.  In 
the present case, although the veteran has submitted private 
medical evidence concerning his membranous nephropathy, none 
of the evidence he has provided addresses the diabetes 
mellitus II.  However, a July 2003 private medical statement 
advised the veteran of the side effects of using Prednisone 
to treat his kidney disease, including the development of 
hyperglycemia.  The only evidence addressing the diabetes 
mellitus II is that of VA physicians who determined that the 
onset of the diabetes mellitus II coincided with the use of 
steroids to treat the nephropathy.  These statements show 
sound medical reasoning and in the consideration of all 
evidence of record, support a conclusion that diabetes 
mellitus II was not incurred in service.

The presumption for service connection for type II diabetes 
mellitus as a result of Agent Orange exposure in the Republic 
of Vietnam has been rebutted and service connection may not 
be established on this basis.  Therefore, further development 
to verify actual service in the Republic of Vietnam is not 
required.  

The Board notes, however, that rebuttal of a service 
connection presumption does not preclude entitlement to 
service connection on a direct basis when there is evidence 
demonstrating that the disease was, in fact, incurred during 
service.  In this case, there is no evidence of diabetes 
mellitus or any related disease manifest either during 
service or within the first post-service year.  Nor is there 
any competent evidence indicating the veteran's diabetes 
mellitus was incurred as a result of his exposure to Agent 
Orange during active service.  In his original claim, the 
veteran reported that his first symptoms of diabetes mellitus 
appeared in 2004.  The available medical records show he 
developed hyperglycemia and diabetes mellitus after starting 
treatment with Prednisone.  The Board finds the June 2004 VA 
medical opinion demonstrating the veteran's diabetes mellitus 
diabetes mellitus was secondary to high-dose steroid therapy 
for nephritic syndrome is persuasive.  The physician is shown 
to have reviewed the veteran's medical history and to have 
provided adequate reasoning for her conclusions.

While the veteran may sincerely believe he has diabetes 
mellitus as a result of service, he is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, the 
Board finds entitlement to service connection is not 
warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for diabetes mellitus, type 
II, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


